IN THE SUPREME COURT OF IOWA
                              No. 16–0435

                          Filed August 31, 2018


CITY OF CEDAR RAPIDS,

      Appellee,

vs.

MARLA MARIE LEAF,

      Appellant.


      On review from the Iowa Court of Appeals.


      Appeal from the Iowa District Court for Linn County, Patrick R.

Grady, Judge.



      Plaintiff requests further review after magistrate in small claims

court action found a violation of a municipal ordinance. DECISION OF

COURT     OF    APPEALS    AND   JUDGMENT         OF   DISTRICT   COURT

AFFIRMED.


      James C. Larew of Larew Law Office, Iowa City, for appellant.



      James H. Flitz, City Attorney, and Patricia G. Kropf, Assistant City

Attorney, for appellee.
                                       2

APPEL, Justice.

        This case involves the enforcement of an automated traffic

enforcement (ATE) system, but unlike its companion case, Behm v. City

of Cedar Rapids, ___ N.W.2d ____ (Iowa 2018), where the district court

granted the city’s motion for summary judgment, this case proceeded to

trial, with a judgment adverse to the defendant.

        In this appeal, Marla Leaf, a registered vehicle owner, makes a

series of challenges to an adverse judgment arising out of the operation

of an ATE system established by the City of Cedar Rapids (Cedar Rapids)

through a municipal ordinance. Leaf received a notice of violation from

Cedar    Rapids   asserting    that   she   was   speeding   while    traveling

southbound at the J Avenue exit on Interstate 380 (I-380) where the ATE

system was operating.         She contested the citation by following the

directions on the notice. After a telephonic hearing, an administrative

hearing officer ruled against her challenge to the citation.         Leaf then

requested Cedar Rapids file a municipal infraction against her in small

claims court pursuant to the ordinance.

        As a result of Leaf’s request, Cedar Rapids filed the municipal

infraction naming Leaf as a defendant in the district court. A magistrate

sitting as a small claims court held an evidentiary hearing on the matter.

The magistrate found clear and convincing evidence that Leaf violated

the ATE ordinance, rejected Leaf’s legal challenges to enforcement, and

assessed a civil penalty of $75, plus court costs. Leaf appealed the small

claims decision to the district court. The district court affirmed.

        Leaf appealed the ruling of the district court.      On appeal, Leaf

claims that Cedar Rapids failed to show a violation of the ordinance by

clear and convincing evidence. She further asserts that the ordinance

establishing the ATE system unlawfully granted jurisdiction over
                                      3

enforcement to an unauthorized administrative tribunal.          Finally, Leaf

challenges the enforcement of Cedar Rapids’ ATE ordinance on several

constitutional theories. Specifically, Leaf claims the ordinance violates

the Iowa Constitution by unlawfully delegating police power to a private

entity, the ATE contractor Gatso USA, Inc. (Gatso). She further claims

that the ordinance, on its face and as applied, violates procedural and

substantive due process of law and offends the equal protection and

privileges and immunities clauses under the Iowa Constitution.

       We transferred the appeal to the court of appeals.        The court of

appeals affirmed the district court judgment. For the reasons expressed

below, given the posture of this case, we affirm the judgment of the

district court and the decision of the court of appeals concluding that

Leaf violated the ATE ordinance.

       I. Factual and Procedural Background.

       A. Structure of Cedar Rapids ATM System.

       1. The ordinance.    In 2009, Cedar Rapids enacted an ordinance

establishing an ATE system. Cedar Rapids, Iowa, Mun. Code § 61.138

(2016). 1     The ordinance authorizes Cedar Rapids to “deploy, erect or

cause to have erected an automated traffic enforcement system for
making video images of vehicles that . . . fail to obey speed regulations

. . . in the city.” Id. § 61.138(a). The ordinance authorizes the hiring of a

contractor “with which the City of Cedar Rapids contracts to provide

equipment and/or services in connection with the Automated Traffic

Enforcement System.” Id. § 61.138(b)(2).

       The ordinance provides that when the ATE system generates an

image of a speeding vehicle, a notice of violation is mailed to the vehicle

       1The  ordinance is available online at https://www.municode.com/library/
ia/cedar-rapids/codes/code_of_ordinances?nodeld=CH6ATRRE_61.138AUTREN.
                                      4

owner within thirty days of obtaining the owner’s identifying information.

Id. § 61.138(d)(1). The ordinance further provides that a vehicle owner

may contest the citation by requesting an administrative hearing “held at

the Cedar Rapids Police Department before an administrative appeals

board . . . consisting of one or more impartial fact finders.”            Id.

§ 61.138(e)(1). Upon receiving the decision of the board, the ordinance

provides a vehicle owner with the option of either paying the fine or

submitting a request that Cedar Rapids file a municipal infraction in the

small claims division of district court. Id. § 61.138(e)(2).

      In any small claims court proceeding, Cedar Rapids is required to

show “by clear, satisfactory, and convincing evidence” that the vehicle

was travelling in excess of the posted speed limit.            Iowa Code

§ 364.22(6)(b) (2015).   The ordinance authorizes a fine of between $25

and $750.      Cedar Rapids, Iowa, Mun. Code § 61.138(c)–(d).            The

ordinance also notes that state-mandated court costs are added to the

amount of the fine if the vehicle owner is found guilty after a small

claims court proceeding. Id. § 61.138(e); see also Iowa Code § 364.22(8).

      2. Gatso’s contract with Cedar Rapids. Pursuant to the ordinance,

Cedar Rapids entered into a contract with Gatso in 2009.           Under the

contract, Gatso installed ATE cameras at selected locations.           Gatso

owned the ATE equipment and was responsible for annual calibrations

and preventative maintenance.

      Gatso was also responsible for developing images and obtaining

data, including speed calculations, from the ATE equipment. If an event

met the criteria for a violation, Gatso sent the license plate data to a

database for name, address, and vehicle information.           Gatso then

presented   the   prescreened     information   that   supported    potential

violations to the Cedar Rapids Police Department. The police department
                                     5

reviewed the information and either approved or rejected each violation.

If Cdar Rapids approved a violation, Gatso sent a notice of violation by

mail to the registered owner of the vehicle.

      B. Gatso’s Notices to Alleged Violators.

      1. Content of notice of violation. Vehicle owners who were alleged

to have violated the ATE ordinance received a “Notice of Violation.” The

notice of violation displayed the City of Cedar Rapids logo and had the

signature of the Cedar Rapids law enforcement officer who approved

issuing the citation.

      The front page of the notice of violation provided information about

the time and place of the alleged violation along with two photos of the

vehicle recorded by the ATE system.       The front page of the notice of

violation provided the following admonition:

      Failure to pay the civil fine or to contest liability within (30)
      calendar days is an admission of liability in the full amount
      of the civil fine assessed and will result in the loss of your
      right to a hearing. In addition, you may be subject to formal
      collection procedures including, but not limited to, being
      reported to a credit reporting agency, and a civil lawsuit.

      The backside of the notice of violation provided information about

how to pay the civil penalty. It also stated that a person receiving the

notice of violation had a right to contest the violation in person at an

administrative hearing. The notice of violation suggested that recipients

wishing to contest the violation “review the city ordinance, the images,

and the actual recorded video (if applicable) of the infraction” and

provided a limited list of “valid defenses.” The list of valid defenses did

not include a defense that the driver was a person other than the

vehicle’s registered owner.     The backside of the notice of violation

cautioned that the failure to appear at an administrative hearing “will

result in a final determination of liability.” The notice of violation made
                                       6

no mention of the recipient’s option of requesting Cedar Rapids initiate a

small claims action in district court where Cedar Rapids would bear the

burden of proof of showing a violation “by clear, satisfactory, and

convincing evidence.” Iowa Code § 364.22(6)(b).

      2. Content of “notice of determination of liability.” If the first notice

of violation did not result in payment or the scheduling of an

administrative hearing, Gatso sent out another document to the vehicle

owner entitled “Notice of Determination 2nd Notice.” As with the notice

of violation, the notice of determination carried the City of Cedar Rapids

logo and had the signature of a law enforcement officer.

      The notice of determination of liability provided the same

information about the time and place of the alleged offense as the notice

of violation. It contained, however, a slightly different admonition than

the original notice of violation:

      Failure to pay the civil fine or to appeal this determination
      within (30) calendar days may result in the possible
      imposition of a late fee. In addition, you may be subject to
      formal collection procedures including, but not limited to,
      being reported to a credit reporting agency, and a civil
      lawsuit.

      The backside of the notice of determination also differed from the

notice of violation.     Unlike the notice of violation, the notice of

determination    declared    that   citizens   may   resolve   the   notice    of

determination by paying the fine or “request[ing] a trial before a judge or

magistrate” within thirty days of the date listed on the front of the notice.

      C. Appeal Before Administrative Appeals Board. Although the

ATE ordinance refers to an administrative appeals board, the ordinance

states that the board consisted of “one or more impartial fact finders.”

Cedar Rapids, Iowa, Mun. Code § 61.138(3)(1).          In the administrative

hearing in this case, the board consisted of a single person.                 The
                                    7

ordinance does not establish procedures or criteria for appointment, nor

does the ordinance describe a burden of proof or the procedures to be

applied in the administrative proceedings.

       D. IDOT Rulemaking and Enforcement Actions.

       1. IDOT rules related to ATE systems. As in Behm, Leaf relies on

IDOT rulemaking and enforcement actions in support of her appeal.

Several years after the Cedar Rapids ATE system commenced operation,

in February of 2014, the IDOT promulgated administrative rules relating

to ATE systems.       See Iowa Admin. Code ch. 761—144.       The rules

declared that their purpose was “to establish requirements, procedures,

and responsibilities in the use of automated traffic enforcement systems

on the primary road system” and to “ensure[] consistency statewide” in

their use. Id. r. 761—144.1.

       The IDOT rules sharply restricted the implementation of ATE

systems on primary roadways. The rules directed that ATE systems were

to be considered only “after other engineering and enforcement solutions

have been explored and implemented” and were not to be used as a long-

term solution to speeding or red-light running. Id. r. 761—144.4(1)(a)–

(b).   The rules provided that ATE systems were to be used only “in

extremely limited situations on interstate roads because [such roads] are

the safest class of any roadway in the state and typically . . . carry a

significant amount of non-familiar motorists.”   Id. r. 761—144.4(1)(c).

The rules further stated that ATE systems should only be considered “in

areas with a documented high-crash or high-risk location” in “[a]n area

or intersection with a significant history of crashes which can be

attributed to red-light running or speeding,” or “[a] school zone.”   Id.

r. 761—144.4(1)(d).
                                          8

      The IDOT rules contained minimum requirements for the operation

of ATE systems. Id. r. 761—144.6. Among other requirements, the rules

provided that ATE systems could not “be placed within the first 1,000

feet of a lower speed limit.” Id. r. 761—144.6(b)(10). The rules required

that ATE “fixed systems” be calibrated at least quarterly “by a local law

enforcement officer trained in the use and calibration of the system.” Id.

r. 761—144.6(4).

      The IDOT rules required that each jurisdiction with an active ATE

system on primary highways prepare an annual report on the operation

of the system and submit the report to the IDOT. Id. r. 761—144.7(1)–

(2). The local evaluation was to include (1) an analysis of the impact of

the ATE system in reducing speeds or red-light running; (2) the number

and   type   of   collisions   at   the       sites,   including   before-and-after

implementation comparisons; (3) an evaluation of the ATE system’s

impact on critical safety issues; (4) the total number of citations issued

during each calendar year; and (5) certification that the calibration

requirements of the rule had been met. Id. r. 761—144.7(1)(a)(1)–(5).

      Upon receipt of the annual report, the IDOT used the information

from the report to reevaluate the continued use of the ATE system. Id.

r. 761—144.8(1).    The rules provided that continued use of the ATE

system was contingent upon the effectiveness of the system, appropriate

administration by the local jurisdiction, continued compliance with ATE

rules, changes in traffic patterns, infrastructure improvements, and

implementation of other identified safety measures. Id. r. 761—144.8(1)–

(2). The IDOT “reserve[d] the right to require removal or modification of a

system in a particular location, as deemed appropriate.”              Id. r. 761—

144.8(2).
                                    9

      2. IDOT evaluation of the Cedar Rapids ATE sites on I-380.       On

March 17, 2015, the IDOT issued an evaluation of Cedar Rapids’ ATE

program. In terms of the general findings related to the ATE system on

I-380, the IDOT noted there were eighty-two crashes in 2008 and 2009

prior to ATE implementation and fifty-nine crashes in 2012 and 2013,

two years after the implementation in 2010. The IDOT report noted that

the greatest area of safety concern was an “S” curve in downtown Cedar

Rapids.   The IDOT stressed that the dangers associated with the “S”

curve, however, were in entering the “S” curve, not leaving the “S” curve.

The IDOT noted, echoing its rules, that ATE systems should only be

considered in “extremely limited situations on interstate roads because

they are the safest class of any roadway in the state and they typically

carry a significant amount of non-familiar motorists.” The IDOT reported

that many safety countermeasures had been added to this section of the

roadway since a safety audit conducted in 2008 and published in 2009.

      The IDOT report proceeded to evaluate each of the four ATE sites

on I-380. With respect to the site on I-380 northbound near Diagonal

Drive, the IDOT concluded that because the current equipment was

located 859 feet beyond a reduction in speed limit from sixty to fifty-five

miles per hour, the equipment should be moved to the next truss to the

north to ensure that the equipment complied with the 1000-foot

requirement of rule 761—144.6(1)(b)(10). The IDOT evaluation came to a

similar conclusion with respect to the ATE site on I-380 southbound

near J Avenue. There, the ATE cameras were located 896 feet beyond a

change of speed instead of the 1000 feet required by the IDOT rule.

      Two other Cedar Rapids ATE sites, however, received different

treatment.   The IDOT evaluation concluded that the ATE site at I-380

northbound near J Avenue and the site at I-380 southbound near the lst
                                       10

Avenue ramp should be removed or disabled.              According to the IDOT,

these two ATE systems were located either well beyond or mostly beyond

the area of concern presented by the “S” curve. Further, with respect to

the site at I-380 northbound near J Avenue, the IDOT found that the

issuance of speeding citations in excess of 30,000 per year was

“extremely high.”

      Cedar Rapids appealed the IDOT evaluation to the director. Cedar

Rapids raised issues concerning the IDOT’s legal authority to implement

its ATE rules, Cedar Rapids’ home rule authority, and the procedure the

IDOT followed regarding its ATE rules.            Cedar Rapids also appears to

have asserted that the IDOT rules did not apply retroactively to ATE

systems in place prior to the rules promulgation.

      3. Cedar Rapids appeals IDOT evaluation. On May 11, 2015, the

director denied the appeal. Cedar Rapids appealed the IDOT action to

the district court. The district court affirmed the IDOT action, and Cedar

Rapids appealed. We concluded the IDOT lacked the necessary statutory

authority to promulgate its ATE rules. See City of Des Moines v. Iowa

Dep’t of Transp., 911 N.W.2d 431 (Iowa 2018).

      E. Notices    of    Violations    and       Administrative    Proceedings

Involving Leaf. Leaf received a notice of violation arising from the ATE

system. The notice of violation claimed that Leaf traveled at a speed of

sixty-eight miles per hour in a fifty-five mile-per-hour zone on

February 5, 2015, at 1:59 p.m. The notice of violation stated that the

location of the event was “I380 SB @ J Avenue, Lane 2.”

      The   backside     of   the   notice   of    violation   provided   detailed

information on how to contest the alleged violation.               The notice of

violation gave the recipient the option of paying the civil penalty and

waiving the right to a hearing or contesting the violation. According to
                                      11

the notice of violation, the recipient had “the right to contest this

violation in person at an administrative hearing or by mail if [the

recipient] resides outside the state of Iowa.”       The notice of violation

further stated that “[i]n order to state a valid defense supporting

dismissal of this citation, it is recommended that [the recipient] reviews

the city ordinance, the images and the actual recorded video . . . of the

infraction” available online before contesting the violation. The notice of

violation further stated that if after such review, the recipient believed he

or she had a valid defense, the vehicle owner could contest the cited

violation at an administrative hearing.

      The notice of violation also provided a list of “valid defenses” to a

violation. The notice of violation made no mention of the possibility of

foregoing the administrative appeal process and requesting Cedar Rapids

issue a municipal infraction and file it in small claims court.

      F. Administrative Hearing on Leaf Citation. Leaf requested an

administrative hearing, which was held on March 4, 2015.                Leaf

participated by telephone. The subsequent administrative order stated

that the citation was sustained, declared payment due by April 4, and

concluded that the judgment total was $75.         The administrative order

noted that failure to timely pay the amount “will result in possible

imposition of further fees, collection efforts and legal action.”

      The administrative order also noted, however, that the vehicle

owner had the option of requesting that in lieu of the citation Cedar

Rapids issue a municipal infraction and file it in the small claims court.

The administrative order provided a website where the vehicle owner

could find a request form and a copy of the ATE ordinance.

      The applicable form was entitled “Request for Municipal Infraction

in Lieu of Citation by Administrative Proceeding.” The form provided that
                                     12

the vehicle owner requested to be named as a defendant in a small

claims action. The form noted that if the owner was found “guilty” of the

municipal infraction, state-mandated court costs would be added to the

amount of the fine. The form noted that Cedar Rapids reserved the right

to exercise “any and all remedies,” including any lawful means of

enforcing judgment obtained as a result of the municipal infraction being

filed. Leaf filled out the form and returned it as instructed.

        G. Proceedings in Small Claims Court on Leaf Infraction.

Cedar Rapids filed a municipal infraction in small claims court against

Leaf.   The magistrate assigned to the matter set a May 26 evidentiary

hearing date.

        1. Motion to dismiss. Leaf filed a motion to dismiss the proceeding

just prior to the hearing date. In her motion to dismiss, Leaf asserted

that the IDOT had determined that the ATE system that led to her

infraction was in violation of IDOT administrative rules.        According to

Leaf, to enforce Cedar Rapids’ infraction when the equipment did not

comply with administrative rules violated due process of law under the

United States and Iowa Constitutions. Leaf also claimed that the effort

to enforce the ordinance contrary to IDOT’s express orders to remove the

equipment violated due process under both constitutions.

        Leaf also asserted in her motion to dismiss that the rear license

plate identification process utilized by Cedar Rapids and Gatso did not

allow for the identification of millions of semi-trailer trucks whose rear

plate numbers are not included in the applicable database utilized to

identify infractions.    Further, Leaf asserted that government-owned

vehicles are also excluded because their special license plates are not

included in the database utilized by Cedar Rapids and Gatso. According

to Leaf, enforcement against her under these circumstances violated the
                                        13

Equal Protection Clause of the United States Constitution and the

privileges and immunities clause of the Iowa Constitution.

        Finally,   Leaf   asserted in   her   motion   to   dismiss   that   the

administrative process created by the ATE ordinance “is without a lawful

basis.” Leaf asserted the administrative hearing process subverted “the

express provisions of the Iowa Code governing prosecution of civil

infractions.” The hearing officers, according to Leaf, were selected by and

at the pleasure of the police department and as such “provided no

objective, independent judgment using any ascertainable standards to

determine liability or non-liability.” In a statement before the magistrate,

Leaf expanded her argument to assert that the administrative appeal

violated due process of law and amounted to an unlawful delegation of

power to a hearing officer.

        The magistrate court reserved ruling on any legal issues raised in

the motion to dismiss and allowed Cedar Rapids to respond in seven

days.    Cedar Rapids ultimately asserted that the IDOT order did not

apply retroactively, that the IDOT’s administrative rules did not give rise

to any private right of action, that the ordinance was rationally related to

its safety purpose and therefore did not violate due process, that the

ordinance was rational and that incremental problem solving or

underinclusiveness did not violate equal protection or privileges and

immunities, and that the creation of an administrative hearing structure

was well within Cedar Rapids’ home rule authority.

        2. Evidence at trial. At the small claims trial, Cedar Rapids called

Leaf as its first witness. Leaf testified that she owned a Fort Mustang

vehicle with the license plate captured by the ATE system. She further

admitted to driving her vehicle on February 5, 2015, at 1:59 p.m., the

date and time cited on the notice. Leaf stated she was sixty-five years old
                                    14

and had been driving for fifty-one years. In all that time, prior to the

automated notice, she had never received a speeding ticket. She further

testified that road conditions were icy, that she had texted her son that

day warning of icy conditions, that vehicles passed her at a greater

speed, and that she believed she was driving below the speed limit.

        Leaf also testified about the administrative hearing process. When

she called the number to appeal the citation, Leaf was told that the only

available time was March 4, at 7:30 p.m.             Leaf had caregiving

responsibilities at that time and sought a different time but was told that

no other time was available.     At the appointed time, Leaf received a

phone call from the hearing officer who, after hearing her deny speeding,

found her guilty and told her to pay the fine.       He also told her, she

testified, that it would cost her hundreds of dollars if she did not pay the

fine.   Leaf testified that she received a formal written notice of the

March 4 hearing on March 9, four days after the hearing. Further, Leaf

testified that on March 15 she filed a request that Cedar Rapids file a

municipal infraction in small claims court. Thereafter, on April 6, she

received a notice of determination, second notice.

        Cedar Rapids next called Officer Harvey Caldwell of the Cedar

Rapids Police Department.       He testified about the administration of

Cedar Rapids’ ATE system.      Caldwell explained that before a notice of

violation is sent to the vehicle owner, Gatso sends the notice (violation

package) to the police department. The department reviews the notice

and makes the decision as to whether to have Gatso send the notice of

violation to the vehicle owner. He said that no one other than the Cedar

Rapids Police Department approves the issuance of notices. He testified

that he was responsible for reviewing the information supplied by Gatso

related to Leaf’s citation and approved sending the notice of violation. He
                                    15

further testified that the police department does not compute the speed

of the vehicle—that is done by the Gatso radar equipment and then

Gatso provides this information to the police department. He also stated

he had never calibrated the radar equipment on the truss-mounted

cameras.

      Cedar Rapids also called Officer Robert Asplund of the Cedar

Rapids Police Department to testify about the administration of the ATE

system. Asplund testified about equipment calibration. He said that a

Gatso technician performed a yearly calibration on the equipment. The

calibration process checks to see if the equipment is calculating speed

accurately.   The most recent calibration of the radar equipment that

recorded Leaf as speeding occurred on June 25, 2014, a record of which

was entered into evidence.      Officer Asplund testified the calibration

record showed that the equipment was functioning correctly.

      Officer Asplund also testified that the police department itself

checks the functioning of the equipment four times a year by running a

squad car by the radar and camera equipment at a set speed and

confirming that the radar accurately measures the speed.          However,

Cedar Rapids did not offer documentation regarding the tests performed

by the police department into evidence. Finally, Officer Asplund stated

the volunteer hearing officer in this case, Chris Mayfield, did not work for

the police department, but he knew some police officers because his

father had been a police officer.

      Billy Lawrence Heeren, Leaf’s domestic partner and passenger in

the car when the ATE system recorded her vehicle speeding, also

testified. Heeren said that on the day in question, the roads were icy and

slippery and he and Leaf saw accidents on the streets, which he believed

had been caused by the slippery roads. In Heeren’s opinion, Leaf had
                                       16

been driving somewhere between fifty to fifty-five miles per hour around

the J Avenue exit.

         3. Ruling from small claims court. The magistrate issued an order,

finding against Leaf and ordering payment of the $75 fine, plus court

costs.    The magistrate found that Cedar Rapids had proven by clear,

satisfactory, and convincing evidence that the violation occurred.        The

magistrate found that, based on the evidence, the ATE system was

functioning properly when it recorded Leaf’s vehicle as speeding.

         The magistrate rejected Leaf’s due process challenges.          With

respect to the due process challenge related to the IDOT order to

dismantle the cameras at the location involved in Leaf’s citation, the

magistrate noted that Leaf’s citation predated the IDOT determination.

The magistrate also rejected the procedural due process and unlawful

delegation claim related to the administrative hearing, noting that Leaf

received a de novo review of her claim in the small claims court. The

magistrate rejected Leaf’s substantive due process claim based upon a

right to travel, noting that “no person has a fundamental right to speed

or to avoid being seen by a camera on a public roadway.”             Further,

according to the magistrate, the ordinance survived due process rational

basis scrutiny because Cedar Rapids has a legitimate interest in

“deterring speeding to ensure public safety,” lessening the risk of police

officers being struck while enforcing traffic laws, and “free[ing] up officers

to monitor other areas of the city to further combat crime.”

         The magistrate also found that Leaf failed to show a violation of her

equal protection rights. According to the magistrate, the mere fact that

the ATE system does not have access to a database that includes all

license plate numbers does not give rise to an equal protection violation.
                                    17

      H. Appeal of Small Claims Judgment to District Court.

      1. Issues presented on appeal.      Leaf appealed the magistrate’s

order to the district court.   In her appeal to the district court, Leaf

argued that Cedar Rapids failed to prove that she violated the ordinance

by clear, satisfactory, and convincing evidence.

      Additionally, Leaf argued that the ordinance was unconstitutional

on an array of theories.    Specifically, she claimed that the ordinance

violated her procedural and substantive due process rights.      Leaf also

asserted the ordinance amounted to a violation of the equal protection

and privileges and immunities clause of the Iowa Constitution.

      Leaf also asserted several additional nonconstitutional theories.

She claimed that the ordinance was an unlawful attempt to grant

jurisdiction to an administrative hearing officer and that Iowa law

preempted the ordinance.       Leaf further claimed that Cedar Rapids

unlawfully delegated its police powers to Gatso and to an administrative

hearing officer.   Finally, she argued that Cedar Rapids was unjustly

enriched by the fines collected. Cedar Rapids opposed Leaf’s arguments.

      2. Ruling of the district court. The district court found the record

made before the magistrate adequate to render a judgment in the case

and proceeded to decide the issues presented by Leaf. The district court

found that Cedar Rapids had proven by clear, satisfactory, and

convincing evidence that Leaf violated the ordinance. The district court

relied on admissions by Leaf that she was driving the vehicle at the time

and place cited in the notice of violation and the testimony of Officer

Asplund that the equipment was properly calibrated. The district court

also explained that Cedar Rapids was not required to submit a video of

Leaf speeding or present evidence that someone actually witnessed Leaf

speeding.
                                    18

       The district court next held that the ordinance was not an

unlawful grant of jurisdiction to an administrative board or hearing

officer.   Citing Cedar Rapids’ constitutional home rule authority and

implementing statutes, the district court found that Cedar Rapids had

authority to create an impartial and detached administrative board to

hear contests between the City and vehicle owners regarding the

issuance of an ATE citation.      Further, the district court noted the

ordinance provided for judicial review of ATE citations at the option of

the owner.

       The district court also held the ordinance did not violate

procedural due process on its face or as applied to Leaf because of the

unfairness of the administrative tribunal.   The district court explained

that ordinary judicial process, which was available and utilized by Leaf,

satisfied procedural due process. See Lujan v. G & G Fire Sprinklers, Inc.,

532 U.S. 189, 197, 121 S. Ct. 1446, 1451 (2001).

       The district court also rejected Leaf’s due process argument that

her citation was invalid because of the IDOT’s administrative decision

related to the placement of ATE equipment. The district court rejected

the due process challenge because (1) the IDOT’s administrative decision

was made after the date of Leaf’s infraction and (2) the regulations

related to the proper placement of traffic cameras do not afford Leaf a

private remedy.

       The district court further held that the ordinance did not violate

Leaf’s substantive due process right to intrastate travel or deprive her of

property without due process.        The district court rejected Leaf’s

argument that the ordinance violated her fundamental right to intrastate

travel. While the district court recognized she had a property interest in

avoiding irrational or arbitrary fines, the district court found a
                                     19

reasonable   fit   between    the   ATE   ordinance   and    the   legitimate

governmental interests furthered by it. The district court noted that the

sites where the ATE devices are located are places where traditional

traffic stops are dangerous to conduct.         The district court further

reasoned that the photo-radar devices encourage vehicles on I-380 to

obey traffic regulations.

      The district court rejected Leaf’s privileges and immunities and

equal protection claims. With respect to privileges and immunities, the

district court noted that Leaf failed to articulate how Cedar Rapids’ ATE

ordinance treats citizens differently.    With respect to equal protection,

the court noted that because there was no suspect class or fundamental

right at stake, the ordinance needed only to survive a rational basis test.

The court held because the ordinance passed rational basis, Leaf’s equal

protection argument failed.

      Finally, the district court held that Cedar Rapids did not delegate

police power to a private company. The district court stated that Gatso

“significantly participates” in the ordinance, but that under Cedar

Rapids, Iowa, Municipal Code section 61.138(a), the decision to issue a

notice of violation remains with the police department.

      II. Proceedings on Appeal.

      Leaf requested discretionary review of the district court’s ruling.

We granted discretionary review and transferred the case to the court of

appeals.

      The court of appeals affirmed the district court.        The court of

appeals outlined the evidence against Leaf, noting that “[a]lthough we do

not doubt the sincerity of Leaf’s belief she was not speeding, upon our

review, we find no error on the part of the district court” in finding clear,

satisfactory, and convincing evidence that Leaf violated the ordinance.
                                    20

      With respect to procedural due process, the court of appeals

explained that the ordinance specified two different methods of

contesting the fine: (1) the administrative hearing and (2) a small claims

action at Iowa district court.     See Cedar Rapids, Iowa, Mun. Code

§ 64.138(e).   The court of appeals stressed that the administrative

hearing was optional and that the results of the hearing could be

appealed to small claims court.

      The court of appeals thus disagreed with Leaf’s contention that

Iowa Code section 364.22(6) requiring municipal infractions to be tried in

small claims was violated by the ordinance’s procedures. In a footnote,

the court noted it was “somewhat troubling” that the notice of violation

was misleading in that it did not inform of the alternative method of

contesting the violation.   The court concluded, however, that Leaf had

adequate process because she had access to judicial process, either

directly or after the administrative hearing.        Additionally, the court

noted, the United States District Court for the Northern District of Iowa

rejected such a due process argument in Hughes v. City of Cedar Rapids,

112 F. Supp. 3d 817, 847–48 (N.D. Iowa 2015), aff’d in part, rev’d in part,

840 F.3d 987 (8th Cir. 2016).

      The court of appeals summarily rejected Leaf’s substantive due

process and equal protections arguments as having been raised and

rejected in Hughes, 840 F.3d at 995–97.        The court also summarily

rejected the privileges and immunities argument for “the same reasons

[it] rejected her other constitutional arguments.”

      With respect to Leaf’s unlawful grant of jurisdiction to an

administrative board or hearing officer and preemption argument, the

court of appeals initially addressed a preservation problem. The district

court did not address the preemption aspect of Leaf’s unlawful grant of
                                     21

jurisdiction argument. “[I]t apparently got lost in the shuffle,” the court

of appeals speculated.    But, the court noted, while it would ordinarily

only address issues raised and decided by the district court, Leaf could

not have filed a rule 1.904(2) motion to amend or enlarge the district

court’s review of a small claims appeal.       Because Leaf was without a

remedy for the district court overlooking this part of the argument, the

court of appeals decided it would elect to address the argument.       The

court then rejected the argument as Leaf made it at the district court

level, noting that the United States Court of Appeals for the Eighth

Circuit and the Iowa Supreme Court had rejected similar arguments.

See Brooks v. City of Des Moines, 844 F.3d 978, 980 (8th Cir. 2016);

Hughes, 840 F.3d at 998; Hughes, 112 F. Supp. 3d at 849; Davenport v.

Seymour, 755 N.W.2d 533, 542 (Iowa 2008).

        With respect to Leaf’s additional preemption argument before the

court    of   appeals—that   the   ordinance    was   preempted   by   Iowa

Administrative Code rule 761—144.6(1) and the March 2015 IDOT

order—the court held this argument was raised for the first time on

appeal and thus was not preserved. Even if the argument were preserved

and was ripe for review, the court explained, the argument would fail

because the doctrine of preemption is not concerned with the

enforcement of an enactment that is not preempted on its face by a

superior body’s enactment.

        Finally, the court of appeals agreed with the district court that

Cedar Rapids had not delegated police powers to Gatso because the

police department makes the determination of which vehicle owners

receive a notice of violation.     The court also cited an Eighth Circuit

opinion holding that the ordinance was not an unlawful delegation of

police powers. See Hughes, 840 F.3d at 998.
                                    22

      Leaf applied for further review, which we granted.

      III. Standard of Review.

      The parties agree that our review is for errors at law.      We are

bound by the trial court’s findings of fact so long as they are supported

by substantial evidence. Smith v. State, 845 N.W.2d 51, 54 (Iowa 2014).

When constitutional issues are raised, however, these are reviewed de

novo. Midwest Check Cashing, Inc. v. Richey, 728 N.W.2d 396, 399 (Iowa

2007); Simonson v. Iowa State Univ., 603 N.W.2d 557, 561 (Iowa 1999).

      IV. Challenge Based on Lack of Substantial Evidence.

      The first question in this case is whether substantial evidence

supports that Cedar Rapids established that Leaf was speeding in

violation of the ordinance by clear, satisfactory, and convincing evidence

as required by Iowa Code section 364.22(6)(b).             In making our

determination, we give weight to the trial court’s findings of fact,

particularly when it comes to the credibility of witnesses. Jack Moritz Co.

Mgmt. v. Walker, 429 N.W.2d 127, 128 (Iowa 1988).

      Leaf argues that the only eyewitnesses to the event, Leaf and

Heeren, both testified that weather conditions were poor on the day of

the alleged event and that Leaf was not speeding. Leaf argues that Cedar

Rapids’ proof was based on hearsay evidence, particularly what Leaf

labels “the calibration document,” a document generated by Gatso that

indicated the ATE system was calibrated several months prior to the

events in question.      The thrust of Leaf’s argument is that the

eyewitnesses testified that Leaf was not speeding, while Cedar Rapids

could only present hearsay and conjecture regarding whether the Gatso

equipment was operating properly.

      Cedar Rapids challenges Leaf’s gloss of the evidence. Cedar Rapids

emphasizes that Officer Asplund testified extensively without objection
                                    23

about Gatso’s and the police department’s routine calibrations of the

system.   With respect to hearsay evidence, Cedar Rapids asserts that

such evidence is fully admissible in a small claims court proceeding and

that, in any event, the evidence submitted without objection was

sufficient to establish the violation by clear and convincing evidence.

      Our review of the trial record reveals that Leaf candidly admitted

she was driving her vehicle at the time and place recorded by the ATE

system.   Although she denied speeding, Cedar Rapids’ ATE equipment

recorded a violation.      Cedar Rapids’ witnesses testified that the

equipment was properly calibrated and tested.        As a result, it is not

necessary for us to determine whether the district court erred in rejecting

Leaf’s hearsay objection to the admission of documents related to the

calibration of the equipment.      Based on our review of the record

developed at trial, we conclude there was substantial evidence to support

the small claims court’s determination that Cedar Rapids proved by

clear, satisfactory, and convincing evidence that Leaf violated the

ordinance.
      V. Substantive Constitutional Challenges: Equal Protection,
Privileges and Immunities, and Substantive Due Process.

      The arguments raised in this case with respect to equal protection,

privileges and immunities, and substantive due process are generally the

same as the arguments raised in Behm, ___ N.W.2d ___.           We held in

Behm that the ordinance did not infringe on the fundamental right to

travel.   Id. at ___.   The appropriate standard of review is therefore

rational basis. Unlike in Behm, however, Leaf’s claims were not resolved

on a motion for summary judgement, but after a trial on the merits.

      In this case, the record is not more favorable to Leaf with respect to

her constitutional challenges than the record was in Behm.          For the
                                    24

reasons cited in Behm, we reject the constitutional claims under the Iowa

Constitution.

       In addition, although it is questionable error was preserved, the

Equal Protection and Due Process Clauses of the United States

Constitution do not provide Leaf with greater protection than the Iowa

Constitution in this case. As a result, we reject Leaf’s state and federal

constitutional claims based upon equal protection, privileges and

immunities, and substantive due process.

     VI. Procedural Challenges Based on Preemption and Due
Process.

       A. Challenges Based on Preemption of Iowa Code Section

364.22 and Iowa Code Section 602.6101.              Leaf asserts that the

ordinance improperly creates an administrative appeal board that

deprives the small claims court of jurisdiction in cases involving

“municipal infractions” arising from the ATE ordinance. Leaf claims Iowa

Code   sections   364.22   and   602.6101    preempt   the   administrative

procedures established in the ordinance.

       In this case, Leaf eventually was afforded the full panoply of

procedural rights provided in Iowa Code sections 364.22 and 602.6101.
As a result, she has not been prejudiced by any unlawful provisions of

the ordinance in resolving the merits of her case. See Markadonatos v.

Village of Woodridge, 760 F.3d 545, 561 (7th Cir. 2014) (emphasizing

parties who participated in procedures must show injury from defective

procedures in order to show prejudice from a defective notice); Rector v.

City of Denver, 348 F.3d 935, 945 (10th Cir. 2003) (holding payment of

fine not fairly traceable to defects in notice); Roberson v. City of Rialto,

173 Cal. Rptr. 3d 66, 74 (Ct. App. 2014) (finding plaintiff failed to show

evidence of prejudice from defective notice). Further, in this case, Leaf
                                    25

only seeks to appeal an adverse judgment in her small claims action.

She does not seek declaratory or injunctive relief. Cf. Colo. Manufactured

Hous. Ass’n v. Pueblo County, 857 P.2d 507, 510 (Colo. App. 1993)

(noting a party seeking declaratory or injunctive relief may demonstrate

injury by showing that they will be threatened with future injury).

      Leaf claims Cedar Rapids’ action is preempted by a provision of the

Iowa Administrative Code which provides that ATE systems not be

located less than 1000 feet from a change in speed. Iowa Admin. Code

r. 761—144.6.     In March 2015, the IDOT entered an order that the

equipment be removed by April 2015. Leaf did not raise this claim before

the district court and, as a result, it is not preserved. Meier v. Senecaut,

641 N.W.2d 532, 540 (Iowa 2002). Even if this claim was preserved, our

decision in City of Des Moines, 911 N.W.2d at 434, holding that IDOT did

not have authority to promulgate ATE rules, resolves her claim in favor of

Cedar Rapids. See Behm, ___ N.W.2d at ___.

      B. Procedural Due Process.

      1. Positions of the parties. Leaf raises claims similar to those in

Behm.    Leaf, however, presents some additional facts beyond that

presented in Cedar Rapids’ motion for summary judgment in Behm.

      Leaf presented evidence regarding Cedar Rapids’ implementation of

the administrative procedures in her case. When she called to appeal the

notice of violation but could not appear in person at Cedar Rapids’

preferred time, she asserts Cedar Rapids employees told her to “just pay

it.” Leaf claims Cedar Rapids ignored her certified-mail request that the

administrative hearing be rescheduled. Leaf claims that when she was

called at home on the evening that Cedar Rapids scheduled the hearing,

she spoke with a hearing officer—the son of a police officer with no legal

experience   or   training—who     found    her   liable   based   upon   a
                                    26

preponderance of evidence.    Leaf cites the order she received after the

administrative hearing, which warned her that she would have to pay up

to $150 above the $75 fee if she appealed to district court and was

unsuccessful.

      Leaf assets that Cedar Rapids’ handling of these matters does not

comport with procedural due process. She notes that under our caselaw,

a person has a protected property interest in “not being subject to

irrational monetary fines.” City of Sioux City v. Jacobsma, 862 N.W.2d
335, 345 (Iowa 2015).      Leaf argues that the risk of an erroneous

deprivation is simply too great in the flawed administrative structure that

is designed to obtain acquiescence in simply paying the fine.

      Cedar Rapids properly concedes that Leaf has a property interest

in the $75 fine it seeks to impose. Regardless of potential flaws in the

administrative process, Cedar Rapids points out that the administrative

process was optional and that Leaf, in fact, received a full-blown trial on

the merits in small claims court that fully satisfied due process. When

ordinary judicial process is available, according to Cedar Rapids, “that

process is due process.” Lujan, 532 U.S. at 197, 121 S. Ct. at 1451.

      Cedar Rapids also defends the administrative process itself.       It

stresses that only $75 was at stake. Although the hearing officer in this

case was the son of a police officer, Cedar Rapids asserts that fact alone

does not establish bias sufficient to give rise to a due process violation.

Cedar Rapids asserts that it would be unreasonable to require it to file

municipal infraction cases in small claims court for ATE violations. Such

a requirement, according to Cedar Rapids, would stretch its resources

and impose an undue burden when many vehicle owners simply just

want to pay the fine and be done with it. According to Cedar Rapids, a
                                         27

free, optional administrative hearing is of benefit to itself and to vehicle

owners.

       2. Discussion.     Leaf’s case is in a significantly different posture

than in Behm, ___ N.W.2d ___.           Here, Leaf ultimately received a small

claims hearing in district court.        For a traffic ticket, the small claims

process plainly satisfies due process. See Lujan, 532 U.S. at 197, 121

S. Ct. at 1451. As a result, she was not prejudiced by any procedural

due process problem in the resolution of her case. See Rector, 348 F.3d

at 942–43 (misleading instructions do not establish a procedural due

process claim if they did not cause payment of fine); Fields v. Durham,

909 F.2d 94, 97 (4th Cir. 1990) (holding courts must consider entire

panoply of rights afforded in evaluating procedural due process claim).

The district court properly ruled in favor of Cedar Rapids on this claim.

       VII. Unlawful Delegation Claims.

       Leaf alleges that pursuant to the ordinance and the underlying

contract, Cedar Rapids has unlawfully delegated its police powers to

Gatso, a private entity, in three ways.           First, she claims that Cedar

Rapids unlawfully delegated power to Gatso employees who made the

initial screening determination that a vehicle violated the ATE ordinance.

Second, she argues Gatso’s mailing of notices of violation to vehicle

owners on Cedar Rapids letterhead is an unlawful delegation.                  Third,

Leaf argues that the appointment of persons as hearing officers, who are

not a judges or magistrates, to hear administrative challenges amounted

to an unlawful delegation of authority. 2

       Unlike in Behm—where Cedar Rapids had the burden of showing a

lack of genuine issue of material fact in support of its motion for

       2Leaf  did not raise the question of unlawful delegation in connection with the
calibration of the ATE system.
                                   28

summary judgment—the burden at trial here was on Leaf to show that

the ATE system unlawfully delegated governmental power to third

parties.

      Leaf failed to meet her burden at her small claims trial on the

unlawful delegation issue related to the initial screening of violations.

The evidence at trial did not show that Cedar Rapids unlawfully

delegated to Gatso discretionary decision-making regarding determining

which vehicles would be cited for violations of the ATE system. As Officer

Caldwell testified, Cedar Rapids made the decision on whether to send

Leaf a notice of violation and no one other than a police officer was able

to approve the issuance of a notice.     Further, Leaf did not offer any

evidence to show that Gatso’s actions in prescreening potential violations

for the police department are anything other than ministerial in nature.

As a result, Leaf is not entitled to prevail on her unlawful delegation

theory.

       Second, we find no evidence in the record to suggest that the

sending of notices by Gatso after a law enforcement officer approved the

violation was anything other than ministerial.    Causing notices to be

mailed after the city approves a violation involves no judgment.      See

Behm, ___ N.W.2d at ___.

      Additionally, there was no evidence in the record to suggest that

the volunteers who acted as hearing officers were serving in a private

capacity.   Leaf did not present any evidence to rebut that the hearing

officers were acting as anything other than agents of Cedar Rapids

seeking to informally resolve Leaf’s objection to her citation. Under the

ordinance, the volunteers exercised no judicial functions.       For the

reasons expressed in Behm, ___ N.W.2d at ___, we do not find an

unlawful delegation here.
                                     29

      VIII. Conclusion.

      For all of the above reasons, the judgment of the district court and

the decision of the court of appeals in this matter is affirmed.

      DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.

      All justices concur except Hecht, J., who takes no part.